SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1347
CA 11-01372
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


ERIC ROTHFUSS AND LORA ANN ROTHFUSS,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                           ORDER

ERIE AND NIAGARA INSURANCE ASSOCIATION,
DEFENDANT-APPELLANT-RESPONDENT.


ERNEST D. SANTORO, ESQ., P.C., ROCHESTER (ERNEST D. SANTORO OF
COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (CHRISTINA F. DEJOSEPH OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from a judgment (denominated order) of
the Supreme Court, Monroe County (Evelyn Frazee, J.), entered November
1, 2010. The judgment, among other things, adjudged that plaintiffs
suffered a loss covered under the terms of the policy of insurance
issued by defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court